On Application for Rehearing.
Fenner, J.
On the showing made by plaintiffs and appellees, in this application, we conclude that the interests of justice will be subserved by remanding this case for fuller proof as to the facts •concerning the assessment and description of the property.
It is, therefore, ordered and decreed that our former decree be :aménded by rescinding that portion thereof which perpetuated the injunction, and by inserting, in lieu thereof, our order that the case be remanded to the lower court for further proceedings, according to law, costs of this appeal to be paid by appellees, and those of the lower court to abide the final result; and that, in other respects, our former decree remain undisturbed.